                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MATTHEW AARON BROWN,                                Case No. 17-cv-03948-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER DENYING
                                                v.                                          CERTIFICATE OF
                                   9
                                                                                            APPEALABILITY
                                  10    PARAMO,
                                                                                            Re: Dkt. No. 21
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner’s habeas petition was denied on the merits and a certificate of appealability was

                                  14   denied. Petitioner filed a motion to alter or amend the judgement that was also denied. The Ninth

                                  15   Circuit remanded the case for the limited purpose of granting or denying a certificate of

                                  16   appealability with respect to the motion to alter or amend the judgment. See Lynch v. Blodgett,

                                  17   999 F.2d 401, 403 (9th Cir. 1993) (certificate of probable cause to appeal necessary to appeal

                                  18   denial of post-judgment motion for relief under Rule 60(b)).

                                  19          The Court grants a certificate of appealability “only if the applicant has made a substantial

                                  20   showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the certificate must

                                  21   indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district court has rejected

                                  22   the constitutional claims on the merits, the showing required to satisfy § 2253(c) is

                                  23   straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  24   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  25   473, 484 (2000).

                                  26          Petitioner sought to bring an entirely new claim, and stated that he only recently learned

                                  27   the factual predicate of the claim. Petitioner provided no specific details supporting his assertion

                                  28   of newly discovered evidence to warrant reopening the case. A certificate of appealability
                                   1   (Docket No. 21) is DENIED for the motion to alter or amend the judgment. The Clerk shall

                                   2   forward this order to the Ninth Circuit in Case No. 18-17363.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 7, 2019

                                   5

                                   6
                                                                                                  JAMES DONATO
                                   7                                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MATTHEW AARON BROWN,
                                   4                                                          Case No. 17-cv-03948-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        PARAMO,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 7, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Matthew Aaron Brown ID: AW-1636
                                       R.J. Donovan Correctional Facility D-19-127
                                  18   480 Alta Rd.
                                       San Diego, CA 92179
                                  19

                                  20

                                  21   Dated: January 7, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
